Citation Nr: 1722686	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1989.  He had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals from a December 2008 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge via videoconference at a November 2014 hearing held at the RO in Detroit, Michigan.  The transcript has been obtained and is associated with the file.

This case was previously before the Board in February 2015 at which time the above issue was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted in the February 2015 Board decision, the Veteran described an incident in which he kneeled on his right leg and suffered a puncture injury from a nail that became embedded in his knee without his realizing it.  November 2014 Hearing Tr. at pp. 24-25; see also August 2011 Private Physician Letter (indicating presence of nerve damage in right knee and verifying injuries due to numbness in that knee).  His treating private physician provided a letter in June 2008 that indicated the Veteran suffered "numbness of the knee" that prevented him from feeling heat, cold, or pain.  See also May 2009 Private Physician Letter ("numbness in his lower right leg").

Given the Veteran's assertions during his Board hearing that he has experienced injury to his right knee due to lack of sensation, to include getting a nail imbedded in that knee, the Board found that a remand was necessary to refer the matter to the Director of Compensation for extraschedular consideration.	

A review of the record shows that a DRO (Decision Review Officer) from the RO found that an initial disability rating in excess of 10 percent for a sensory nerve dysfunction of the right knee, on an extraschedular basis, was not warranted in a March 2015 memorandum.  However, it does not appear that the matter was ever referred to the Director of Compensation for extraschedular consideration as directed in the February 2015 Board remand.  Nor was the issue ever adjudicated in a supplemental statement of the case (SSOC) as directed in the February 2015 Board remand.  Therefore, another remand is required on the issue to ensure compliance with the Board's February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. §§ 3.321 (b)(1), refer the claim for entitlement to an extraschedular rating for sensory nerve dysfunction of the right knee to the Director of Compensation Service.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of an SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




